Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Matthew Corzine appeals the district court’s order adopting the magistrate judge’s recommendation in part and denying his motion to appoint counsel and its order dismissing his civil action for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Corzine v. U.S. Army, No. 5:11-cv-461-FL, 2011 WL 6130775 (E.D.N.C. Dec. 8, 2011; Nov. 1, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.